Mollison, Judge:
This is an appeal for reappraisement from a finding of value made by the United States appraiser at the port of Detroit on certain auto parts, specifically mats.
The basis of value adopted by the appraiser is not in dispute and was apparently foreign value as defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938. It appears that the appraiser adopted the invoice unit value of Can. $146.04 per mat, which was later ascertained to be incorrect, the correct unit value being Can. $146.04 per hundred mats, plus 10 per centum and 8 per centum, packed.
Counsel have stipulated in open court as follows:
* * *- that the basis of appraisement on the matter the subject of this appeal to reappraisement was correct; that the extensions were correct, but that there was an error in the entered and dutiable value inasmuch as a unit value of $146.04 was used per mat rather than a unit value per mat of $1.4604.
Upon the agreed facts I find that foreign value as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis of value of the mats in question, and that such value is Can. $1.4604 per unit, plus 10 per centum and 8 per centum, packed.
Judgment will issue accordingly.